Citation Nr: 0306575	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  96-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from January 1973 to 
January 1977 and active air service from November 1990 to 
March 1991.  He served in the United States Air Force 
Reserves with various periods of active duty for training 
until he retired in November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
rheumatoid arthritis.  

In January 1998 and July 1999, the Board remanded the case to 
the RO for further development.  The case has now been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's rheumatoid arthritis was not diagnosed 
during his first period of active duty; and the disease was 
not manifested to a compensable degree within one year of his 
discharge from that period of service.  

3.  The veteran's rheumatoid arthritis preexisted his second 
period of active duty and was not aggravated by that period 
of service beyond the normal progression of the disease.  

4.  The veteran's rheumatoid arthritis was not first 
diagnosed during a period of active duty for training; and 
rheumatoid arthritis is not one of the covered diseases for 
which service connection may be granted based on a period of 
inactive duty training.  
CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 101(24), 
1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2002); 38 C.F.R. § 3.309(a) (2002); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
provisions of the VCAA and the implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, the Board remands, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In an August 2002 letter, the 
veteran was advised that VA had been unable to get his 
service medical records for the periods from 1981 to November 
12, 1990 and from November 13, 1990 to March 31, 1990.  He 
was asked to submit copies of any of these records that were 
in his possession.  In a September 2002 letter, the veteran 
was informed of the enactment of the VCAA and it was 
explained that he was responsible for submitting private 
treatment reports, although with the appropriate release 
forms they would be requested on his behalf.  VA treatment 
reports and records from Federal agencies would be obtained 
by VA, unless they were reported to be unavailable.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Available service medical records, 
service personnel records, and private and VA medical 
treatment records were associated with the file.  Requests 
were made to the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, and to the U.S. Air Force Military 
Personnel Center, Randolph Air Force Base, Texas, for the 
veteran's military records.  In August 2002, the veteran was 
informed that his service personnel and service medical 
records from his service in the Reserves as well as from his 
second period of active duty had been reported to be 
unavailable.  He was asked to submit copies of any of these 
records he had in his possession.  However, he did not have 
any to submit.  There is no indication that further attempts 
to obtain these records would yield more positive results.  
Letters were also sent to the veteran's private physician 
requesting copies of any relevant treatment reports.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence that has not 
been obtained or requested on his behalf.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Where a veteran served 90 days or more during a period of 
war, or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.309(a), 3.307 
(as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2002); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  
Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or full-time duty performed by members of the 
National Guard of any State.  38 U.S.C.A. § 101(22) (West 
1991); 38 C.F.R. § 3.6(c) (2002).  Inactive duty training 
includes duty, other than full-time duty, performed by a 
member of the National Guard of any State.  38 C.F.R. 
§ 3.6(d) (2002).  

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as active military, 
naval or air service, if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  The amendment 
also restructured the definitions in the provision into 
separate subparagraphs without any substantive change to the 
definitions.  38 U.S.C.A. § 101(24) (West Supp. 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records from the veteran's first period of 
active naval service do not show that he was diagnosed with 
rheumatoid arthritis.  The veteran has related that he was 
first diagnosed with the disease in December 1983, more than 
six years after his discharge from the U.S. Navy.  Hence, 
direct or presumptive service connection for rheumatoid 
arthritis may not be granted based on the veteran's first 
period of active duty.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304 (2002).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (2002).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
In addition, temporary flare-ups, even in service, will not 
be considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

In a Report of Medical History completed in December 1983, 
the veteran indicated that he had been diagnosed with 
rheumatoid arthritis by a private physician in Cincinnati, 
Ohio, in September 1983.  A February 1984 letter from B.A.C., 
M.D. (Dr. C.), related that the veteran was under her care 
for very mild joint problems.  In a subsequent letter dated 
in May 1984, she reported that the veteran had been diagnosed 
with rheumatoid arthritis.  Current findings included 
synovial thickening without active synovitis at the proximal 
interphalangeal joints of both hands.  In a May 1984 service 
medical record, it was noted that the veteran was initially 
diagnosed with rheumatoid arthritis in December 1983.  Hence, 
there is clear and unmistakable evidence that the veteran's 
rheumatoid arthritis preexisted his second period of active 
duty with the U.S. Air Force from November 1990 to March 
1991.  

The next question becomes whether the veteran's rheumatoid 
arthritis worsened, or became aggravated, during his second 
period of active duty.  As noted above, there must be a 
showing that the veteran's underlying condition, as 
contrasted to the symptoms, increased in severity.  The 
veteran did not participate in action with the enemy during 
his second period of active duty.  In fact, his DD Form 214 
confirms that he remained at Bergstrom Air Force Base during 
this time.  Hence, aggravation may not be conceded on this 
basis.  See 38 C.F.R. § 3.306(b)(2).  

As discussed above, the veteran's service medical records 
from this period of active duty have been reported to be 
unavailable.  Clearly, these records would be considered 
essential in making a determination as to whether the 
veteran's rheumatoid arthritis increased in severity during 
this time period.  However, private medical records from 
L.H., M.D., (Dr. H.), dated from August 1988 to May 1991, are 
included in the file.  In a May 1990 progress report, the 
veteran noted episodes of arthralgias over the past couple of 
months, particularly in his left upper extremity right hand, 
and both feet.  He indicated that the symptoms were similar 
to those which were present eight years prior when he was 
diagnosed with rheumatoid arthritis, and were successfully 
controlled with Feldene.  In August 1990, the veteran 
reported soreness and stiffness in his hands and feet, which 
were worse after activities.  He obtained symptomatic relief 
with Feldene.  In a May 1991 note, Dr. H. related that the 
veteran had returned to the military and had discontinued his 
Feldene in January 1991, in anticipation of going to the 
Persian Gulf.  However, his call-up was canceled and he 
stayed in Texas.  He remained without arthralgias until March 
1991.  Coincident to his returning to the Cincinnati area, he 
developed symptoms primarily in his hands.  He took 
Prednisone and Motrin to relieve the pain.  Furthermore, in 
an October 1998 statement, the veteran related that at the 
time of his deployment, he was being treated for a flare-up 
of his rheumatoid arthritis by a civilian physician, and the 
condition subsided in February 1991 while serving on active 
duty.  Based on this evidence, the Board concludes that there 
is no reasonable basis to find that the veteran's rheumatoid 
arthritis increased in severity during his second period of 
active duty.  See Falzone, Hunt, supra.  

The veteran's principal argument for establishing service 
connection for rheumatoid arthritis was that it began while 
he was serving with the United States Air Force Reserves.  
This is clearly true.  The veteran served in the Air Force 
Reserves from 1977 to 1992, and the medical evidence shows he 
was initially diagnosed with rheumatoid arthritis in 
September 1983.  While serving with the Reserves, the veteran 
had numerous periods of active duty for training and inactive 
duty training.  The specific dates of these periods have not 
been reported; however, the Board finds that even with the 
resolution of doubt in the veteran's favor on this point, 
service connection for rheumatoid arthritis may not be 
granted based on these periods of the veteran's military 
service.  

As discussed above, the pertinent laws and regulations 
provide that service connection may be granted for a 
disability that was incurred in or aggravated by active 
military service.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty, or from a 
covered disease which occurred during such training.  A 
covered disease is limited to an acute myocardial infarction, 
a cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. 
§ 101(24) (emphasis added); 38 C.F.R. § 3.6(a) (2002).  

In an October 1998 statement, the veteran related that he was 
first diagnosed with rheumatoid arthritis by a civilian 
physician in 1983, and that he had been participating in his 
"regularly scheduled UTD's" which essentially are a 
reservists weekend inactive duty training drills.  
Contemporary clinical records confirm the initial diagnosis 
of the disease by a private physician in September 1983.  
Since the record clearly establishes that the veteran was 
diagnosed by a civilian physician, it may not be concluded 
that the disease was first diagnosed during a period of 
active duty for training, in which case a military physician 
would have made the diagnosis.  Furthermore, even if the 
disease was first diagnosed by a civilian physician 
immediately after a period of active duty for training, the 
presumption of incurrence or aggravation of a chronic disease 
would not be applicable for this period of service.  Finally, 
rheumatoid arthritis is not one of the covered diseases 
listed in 38 C.F.R. § 3.6(a).  Hence, even if the disease was 
first diagnosed during one of his weekend periods of inactive 
duty training, the laws and regulations preclude service 
connection for this disease during that type of service.  

The Board observes that the veteran has been trained and has 
served as a registered nurse anesthetist.  Consequently, he 
would be considered qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  In the current case, the 
issue is not whether the veteran has rheumatoid arthritis, 
but rather the critical question is when was the disease 
first diagnosed.  For the reasons discussed above, the Board 
has found that the contemporaneous evidence of record 
supported a finding that the disease was initially diagnosed 
by a private physician, and not during a period of active 
duty for training.  

In conclusion, the evidence of record does not show that the 
veteran's rheumatoid arthritis was incurred in or aggravated 
by his periods of active duty; nor was the disease diagnosed 
within one year of his discharge from his first period of 
active duty.  Furthermore, the evidence of record shows that 
the disease was first diagnosed by a civilian physician, not 
during a period of active duty for training.  As such, the 
Board finds that the preponderance of the evidence is against 
the claim.  Accordingly, the Board concludes that service 
connection for rheumatoid arthritis must be denied.  


ORDER

Service connection for rheumatoid arthritis is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

